Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowance 
Claims 1-2, and 5-11 and 13-21 are allowed.  All rejections are withdrawn.  The amendments dated 2-26-21 are entered in full.  Applicant has now filed an IDS after final.  
The IDS has a reference Chinese Patent Application Pub. No.: CN 103253273A, which is the closest prior art.    
Examiner’s Statement of Reasons For Allowance 
Information Disclosure Statement filed after the Notice of Allowance 
The ‘273A discloses in FIG. 1 the system 100 for the safe operation vehicle. Described system 100 comprises central office 105 and vehicle 110, and described vehicle 110 is in a plurality of similar vehicles 115.Communication between central office 105 and the vehicle 110 by means of the communication to the stationkeeping of radio station 122 connect 120 be connected 125 by this radio station to the wireless telecommunications of vehicle 110 and carry out. Alternatively, the supplier 130 of some is connected with central office 105, and these suppliers are responsible for the vehicle-mounted one or more subsystems of vehicle 110 respectively.
Described central office 105 can be data processing facility, and it especially comprises the data bank for the data of each vehicle 110 of storage or serial vehicle 115.Described central office also can provide by much being in data processing equipment in the data connection, a plurality of dispersions mutually on based on the meaning of cloud computing service.
Vehicle 110 is furnished with electronic control package 135 and one or more other electronic control package 140 vehicle-mounted. Described electronic control package 135,140 is connected to each other by means of In-vehicle networking 142.This connection can be completely or part, and comprises point-to-point connection or comprises data bus. Described electronic control package 135 is equipped with 
Vehicle 115 is same type in following meaning, that is, they comprise identical or similar at least electronic control package 135,140, and these electronic control packages are carried out identical or similar function at the vehicle 110 of correspondence. If for example in the electronic control package 135 of first vehicle 110, have the systemic function fault, have the identical function fault equally so in the corresponding electronic control package 135 of second vehicle, this carries out because of two electronic control packages 135 because system defect is related, corresponding function each other.
On the other hand, these two vehicles 110 for example can be aspect outfit, motorization, the function unlatching or differing from one another in this wise aspect other electronic control packages 140: described systemic function fault is not to occur in vehicle 110 each. Described functional fault for example can be relevant with certain car speed, and one of these vehicles can not reach this car speed owing to its power.
Chinese Patent Application Pub. No.: CN 103253273A is silent as to “the problem solution database being stored exclusively internally to the vehicle as claimed”.  See claims 10-11.  10. the Vehicular electronic control unit (135) of the vehicle (110) in many (115) vehicles (110) comprising:
-for the interface (145) that is connected (120,125) with central office (105) communication;
-wherein, described control setup (135) is provided for determine there is the systemic function fault in these a plurality of (115) vehicles (110) by described central office (105) after, be placed in the security operating mode, in order to guarantee the safety in operation of this vehicle (110).
11. control setup according to claim 10 (200), wherein, described central office (105) is that communication connection stationkeeping and described comprises wireless portion (125). Instead, the vehicle compares the vehicle speed to a possible speed and this cannot be reached and the vehicle can be interrogated from a remote central office. This diagnosis preferably is based upon on the basis of the 
If being described mistake, the result that this diagnosis causes can not appear on this vehicle 110 vehicle-mounted, so described method 200 stops in step 230, in this step, can select to send report to the driver of this vehicle 110, in this report, the driver is apprised of executed action and result thereof. In case of necessity, the driver can be required to arrange more deep issue handling, for example processing in the docking scope. 
	The reference does examine if the vehicle controller 140 is working however, the vehicle controller in claim 1 is placed in a safe state using a problem solution database exclusively in the local vehicle, and does not use a server, nor a “central office” 105.  
	For example, in the applicant’s paragraph 49, “default parameterization for the functions are stored within the vehicle that can enable the vehicle’s limited functionality”.  For example, the present invention checks the standard settings within the vehicle to determine if they are correct or have been changed.  Normally, these are assumed to be correct.  See p. 72-75.  Instead, if the settings are wrong or hacked or the like, the parameters can be locally obtained and a workaround can be provided of the parameters using the exclusive internal problem solution database. 
Thus, the reference is silent as to “[a] method for modifying safety and/or security-relevant control devices in a motor vehicle, said method comprising the steps of:
monitoring a safety and/or security-relevant control device of the motor vehicle, wherein
when a critical event occurs during monitoring of the control device:
transferring the control device into a safe state with regard to the critical event,
identifying whether or not a problem solution is available for the critical event that has occurred by way of 
a parameter modification of the control device in a corresponding problem solution database stored internally to the motor vehicle, and
when the problem solution is available:
providing a corresponding parameter data set from the problem solution database, 
wherein the parameter data set comprises:
control device information relating to a control device to be modified, and
parameter information relating to a parameter to be modified of the control device to be modified; and 
wherein
the control device to be modified corresponds to the control device of the motor vehicle,
checking, for each parameter information item contained in the parameter data set
provided from the problem solution database stored internally to the motor vehicle, whether
the corresponding parameter information item relating to the corresponding parameter to be modified of the control device to be modified is valid for the control device of the motor vehicle such that the corresponding parameter information item is designed for the motor vehicle or the control device to be modified, and
if the corresponding parameter information item is valid:
modifying the corresponding parameter of the control device of the motor vehicle in accordance with the corresponding parameter information item, and releasing the control device from the safe state”.

Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1, 8 and 11.   Any comment to the Examiner's Statement of Reasons for Allowance 
The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a] method for modifying safety and/or security-relevant control devices in a motor vehicle, said method comprising the steps of:
monitoring a safety and/or security-relevant control device of the motor vehicle, wherein
when a critical event occurs during monitoring of the control device:
transferring the control device into a safe state with regard to the critical event,
identifying whether or not a problem solution is available for the critical event that has occurred by way of 
a parameter modification of the control device in a corresponding problem solution database stored internally to the motor vehicle, and
when the problem solution is available:
providing a corresponding parameter data set from the problem solution database, 
wherein the parameter data set comprises:
control device information relating to a control device to be modified, and
parameter information relating to a parameter to be modified of the control device to be modified; and 
wherein
the control device to be modified corresponds to the control device of the motor vehicle,
checking, for each parameter information item contained in the parameter data set
provided from the problem solution database stored internally to the motor vehicle, whether
the corresponding parameter information item relating to the corresponding parameter to be modified of the control device to be modified is valid for the control device of the motor vehicle such that the corresponding parameter information item is designed for the motor vehicle or the control device to be modified, and
if the corresponding parameter information item is valid:
modifying the corresponding parameter of the control device of the motor vehicle in accordance with the corresponding parameter information item, and releasing the control device from the safe state”.
Sugihara is silent as to “determining if the parameter is valid based on the stored internal database within the vehicle”. 
The applicant states that the present invention is that the vehicle’s own vehicle initial parameters stored within the vehicle are determined to be valid and then when this is not valid, a safe state can be provided. 
The applicant states that in Sugihara the problem solution database is checked outside of a server and is not located within the vehicle’s own database stored internally to check the vehicle’s own parameters are valid from the factory.  
The applicant states that in Sugihara the original vehicle parameters are never checked as these are presumed to be valid as it came from the manufacturer. 
The prevent invention is superior as the ORIGINAL and DESIGNED vehicle stored parameters are checked to determine if they are valid and if they are not a safe state is provided. 
In contrast, Sugihara discloses that a vehicle parameter is not normal and then can change the vehicle’s operation so the vehicle can continue to operate with the abnormal parameter.  

	Sugihara is silent as to “[a] method for modifying safety and/or security-relevant control devices in a motor vehicle, said method comprising the steps of:
monitoring a safety and/or security-relevant control device of the motor vehicle, wherein
when a critical event occurs during monitoring of the control device:
transferring the control device into a safe state with regard to the critical event,
identifying whether or not a problem solution is available for the critical event that has occurred by way of 
a parameter modification of the control device in a corresponding problem solution database stored internally to the motor vehicle, and
when the problem solution is available:
providing a corresponding parameter data set from the problem solution database, 
wherein the parameter data set comprises:
control device information relating to a control device to be modified, and
parameter information relating to a parameter to be modified of the control device to be modified; and 
wherein
the control device to be modified corresponds to the control device of the motor vehicle,
checking, for each parameter information item contained in the parameter data set
provided from the problem solution database stored internally to the motor vehicle, whether
the corresponding parameter information item relating to the corresponding parameter to be modified of the control device to be modified is valid for the control device of the motor vehicle such that the corresponding parameter information item is designed for the motor vehicle or the control device to be modified, and
if the corresponding parameter information item is valid:
modifying the corresponding parameter of the control device of the motor vehicle in accordance with the corresponding parameter information item, and releasing the control device from the safe state”.

Herbach discloses an expert cloud server that can receive a request for assistance and then resolve the problem by processing the data.
Herbach discloses that the data base to resolve this issue is located remote from the vehicle. Herbach is silent as to releasing the vehicle from the controlled safe state.
Herbach is thus silent as to “[a] method for modifying safety and/or security-relevant control devices in a motor vehicle, said method comprising the steps of:
monitoring a safety and/or security-relevant control device of the motor vehicle, wherein
when a critical event occurs during monitoring of the control device:
transferring the control device into a safe state with regard to the critical event,
identifying whether or not a problem solution is available for the critical event that has occurred by way of 
a parameter modification of the control device in a corresponding problem solution database stored internally to the motor vehicle, and
when the problem solution is available:
providing a corresponding parameter data set from the problem solution database, 
wherein the parameter data set comprises:
control device information relating to a control device to be modified, and
parameter information relating to a parameter to be modified of the control device to be modified; and 
wherein
the control device to be modified corresponds to the control device of the motor vehicle,
checking, for each parameter information item contained in the parameter data set
provided from the problem solution database stored internally to the motor vehicle, whether
the corresponding parameter information item relating to the corresponding parameter to be modified of the control device to be modified is valid for the control device of the motor vehicle such that the corresponding parameter information item is designed for the motor vehicle or the control device to be modified, and
if the corresponding parameter information item is valid:
modifying the corresponding parameter of the control device of the motor vehicle in accordance with the corresponding parameter information item, and releasing the control device from the safe state”.
Hartung teaches in FIG. 13 that the computer device can enter a safe state to resolve a deviation from a normal operation and then recovers the data. Then a safe state is exited in block 1312.

Hartung is silent as to “[a] method for modifying safety and/or security-relevant control devices in a motor vehicle, said method comprising the steps of:
monitoring a safety and/or security-relevant control device of the motor vehicle, wherein
when a critical event occurs during monitoring of the control device:
transferring the control device into a safe state with regard to the critical event,
identifying whether or not a problem solution is available for the critical event that has occurred by way of 
a parameter modification of the control device in a corresponding problem solution database stored internally to the motor vehicle, and
when the problem solution is available:
providing a corresponding parameter data set from the problem solution database, 
wherein the parameter data set comprises:
control device information relating to a control device to be modified, and
parameter information relating to a parameter to be modified of the control device to be modified; and 
wherein
the control device to be modified corresponds to the control device of the motor vehicle,
checking, for each parameter information item contained in the parameter data set
provided from the problem solution database stored internally to the motor vehicle, whether
the corresponding parameter information item relating to the corresponding parameter to be modified of the control device to be modified is valid for the control device of the motor vehicle such that the corresponding parameter information item is designed for the motor vehicle or the control device to be modified, and
if the corresponding parameter information item is valid:
modifying the corresponding parameter of the control device of the motor vehicle in accordance with the corresponding parameter information item, and releasing the control device from the safe state”.
Chen teaches that a local neural network can be within a vehicle. See claim 17 and FIG. 4, elements 406-428. Chen is silent as to the claimed parameter items that are checked and designed for the modified motor vehicle or control device.
Chen is silent as to “[a] method for modifying safety and/or security-relevant control devices in a motor vehicle, said method comprising the steps of:
monitoring a safety and/or security-relevant control device of the motor vehicle, wherein
when a critical event occurs during monitoring of the control device:
transferring the control device into a safe state with regard to the critical event,
identifying whether or not a problem solution is available for the critical event that has occurred by way of 
a parameter modification of the control device in a corresponding problem solution database stored internally to the motor vehicle, and
when the problem solution is available:
providing a corresponding parameter data set from the problem solution database, 
wherein the parameter data set comprises:
control device information relating to a control device to be modified, and
parameter information relating to a parameter to be modified of the control device to be modified; and 
wherein
the control device to be modified corresponds to the control device of the motor vehicle,
checking, for each parameter information item contained in the parameter data set
provided from the problem solution database stored internally to the motor vehicle, whether
the corresponding parameter information item relating to the corresponding parameter to be modified of the control device to be modified is valid for the control device of the motor vehicle such that the corresponding parameter information item is designed for the motor vehicle or the control device to be modified, and
if the corresponding parameter information item is valid:
modifying the corresponding parameter of the control device of the motor vehicle in accordance with the corresponding parameter information item, and releasing the control device from the safe state”.
Efaim teaches a kernel layer that has a security policy. The policy only allows certain processes that are authorized to be run on a motor vehicle controller if a signature is present and if not, it will not execute and be blocked.
This can be an ECU for a braking controller or airbag controller.
Efaim is silent as to  “[a] method for modifying safety and/or security-relevant control devices in a motor vehicle, said method comprising the steps of:
monitoring a safety and/or security-relevant control device of the motor vehicle, wherein
when a critical event occurs during monitoring of the control device:
transferring the control device into a safe state with regard to the critical event,
identifying whether or not a problem solution is available for the critical event that has occurred by way of 
a parameter modification of the control device in a corresponding problem solution database stored internally to the motor vehicle, and
when the problem solution is available:
providing a corresponding parameter data set from the problem solution database, 
wherein the parameter data set comprises:
control device information relating to a control device to be modified, and
parameter information relating to a parameter to be modified of the control device to be modified; and 
wherein
the control device to be modified corresponds to the control device of the motor vehicle,
checking, for each parameter information item contained in the parameter data set
provided from the problem solution database stored internally to the motor vehicle, whether
the corresponding parameter information item relating to the corresponding parameter to be modified of the control device to be modified is valid for the control device of the motor vehicle such that the corresponding parameter information item is designed for the motor vehicle or the control device to be modified, and
if the corresponding parameter information item is valid:
modifying the corresponding parameter of the control device of the motor vehicle in accordance with the corresponding parameter information item, and releasing the control device from the safe state”.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668